DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1-7 and 9-26 are pending (claim set as filed on 06/13/2022).
		
Priority
	This application filed on 07/23/2019 has a provisional application no. 62/703,903 filed on 07/27/2018.

Information Disclosure Statement
	The Information Disclosure Statement filed on 06/13/2022 has been considered.

Withdrawal of Rejections
The response and amendments filed on 06/13/2022 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner’s response to arguments section. 

Briefly, the previous claim rejections over the primary references of Loy and Li from the last office action have been withdrawn necessitated by Applicant’s amendments. However, a new grounds of rejections is set forth below to address the newly reflected claimed features. The secondary references of Gordon, Olsen, and/or Boyt are reprised herein because they remain applicable to the current claims. 
Accordingly, the following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §102, Anticipation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-7, 9-10, 13, 15-19, 22, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyt (US Patent no. 8,778,420 B1 - previously cited). 
	Boyt’s general disclosure is directed to therapeutic and cosmetic skin formulations for improving the appearance and quality of skin (see col. 1, lines 5-11).
Regarding base claims 1, 10, and 19’s limitations pertaining the patient population’s conditions thereof, Boyt teaches method of treating a skin condition by topically applying to skin in need thereof a composition according to the present invention, wherein topical application of the composition to skin in need thereof ameliorates a skin condition. In one embodiment, the skin condition is selected from dry skin, itchy skin, inflamed skin, erythema sensitive skin, pruritus, blotches, fine lines or wrinkles, sun damaged skin, dermatitis, psoriasis, folliculitis, rosacea, acne, eczema, sun burns, burned skin, and skin-inflammatory skin conditions (see col. 1-2, lines 62-4, and col. 10, line 14). Boyt also discloses therapeutic and cosmetic skin formulations aimed at replenishing skin moisture; protecting against on-going loss of moisture; removing dead skin cells; decreasing irritation; minimizing irritant release; and minimizing skin conditions associated with, for example, inflammation are among the most sought after formulations (see col. 1, lines 6-11). Claim interpretation: regarding claim 1’s last limitation: fine lines or wrinkles as disclosed above is a sign of aging skin caused by a breakdown of skin collagen and elastin; and regarding claim 19’s last limitation, acne is defined as an inflammatory condition characterized by pimples (i.e. these conditions are considered to be common knowledge or well-known to one of ordinary skill in the art, MPEP 2144.03).
Regarding claims 4, 6, 13, 15, 22, and 24 pertaining to extracts of Calendula officinalis, Boyt teaches a topical skin care composition comprising Camellia sinensis (green tea), from about 0.5 wt% to about 15 wt% Calendula officinalis extract, red clover blossom, et al. (see abstract & col. 1, lines 26-50, & col. 3-4, lines 53-14 pertaining to the extraction process).
Regarding claims 7, 16, and 25 pertaining to a cosmetically-acceptable carrier, Boyt teaches the compositions can be formulated as emulsions (e.g., oil-in-water, water-in-oil, water-in-oil-in-water, oil-in-water, oil-in-water-in-oil, etc.), creams, lotions, solutions (e.g., aqueous or hydro-alcoholic solutions), gels, ointments, milks, pastes, etc. (see col. 3, lines 46-53). Boyt discloses dermatologically acceptable vehicles (see col. 2-3, lines 63-6). 
	Regarding claims 9, 17-18, and 26, the reference of Boyt is silent regarding the characteristics of “the composition comprises 3-(4-farnesyloxyphenyl)-propionic acid and/or its ethyl ester” but there is reason to believe that the claimed characteristic should be present or inherent in the prior art invention. The technical reasoning for inherency is because the instant specification sets forth that the extract’s chemical compound to be represented by Formula are in the form of an acid or alkylester selected from 3-(4-famesyloxyphenyl)-propionic acid (see ¶ [0073]-[0087] of the pre-grant specification). In other words, both the claimed invention and the prior art indicate that “the extract may be obtained from any part of the plant such as the fruit, the seed, the bark, the leaf, the flower, petals, the roots and the wood. In certain embodiments, the extract is obtained from the fruit, wood, petals, or leaves of the plant” (see ¶ [0073]-[0087] of the pre-grant specification and see Boyt at col. 4, lines 3-8) and furthermore, both the claimed invention and Boyt reference obtains the extract from Calendula officinalis. Accordingly, it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph) (see MPEP 2112). Furthermore, claim interpretation: regarding claim 17, a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited (i.e. since the prior art teaches the same elements as claimed, then the increase in hyaluronic acid in the skin should naturally be present) (MPEP 2111.04 (I)).

Claims 19, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gervasio (US 2011/0081372 A1 - newly cited).
Gervasio’s general disclosure relates to cosmetic compositions for skin and hair care treatments comprising particles that may include both ground-up and whole particles from substances such as dried botanicals (plant ingredients) (see abstract & ¶ [0002]-[0004]). Gervasio teaches a method of preparing a mask for reducing the appearance of facial blemishes for a user having acne prone skin comprising dried particles mixture of dried flowers comprising sea clay extract, Calendula officinalis flower extract (see page 5, claims 4-5 and 7). Gervasio discloses the composition in a liquid or gel that is to be mixed with the particles to form the cosmetic composition (i.e. a cosmetically-acceptable carrier) (see ¶ [0086]). 

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3, 5, 11-12, 14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Boyt as applied to claims 1, 4, 6-7, 9-10, 13, 15-19, 22, and 24-26 above, and in view of Gordon (US Patent no. 9,220,928 B2 - cited in the IDS filed on 09/10/2019). 
Boyt’s disclosure is discussed above as it pertains to a method of treating various skin conditions comprising topically administering a composition comprising botanical extracts.
However, Boyt does not teach: a composition comprising an extract of Acronychia acidula	fruit (claims 2, 11, and 20); or an extract of Licaria vernicosa (claims 3, 12, and 21); or an extract of Trigonella foenum-graecum (claims 5 and 14).
Gordon’s general disclosure relates to plant extracts and bioactive molecules derived from the plant genus Acronychia and their use as antioxidants, anti-bacterial, anti-helmintic, anti-inflammatories, cancer chemo-preventatives, food additives and fragrance components in pharmaceuticals, nutraceuticals, food and cosmetics (see abstract and col. 1, lines 6-23). Gordon teaches the bacterial infection may be caused by a Gram positive or Gram negative bacteria, especially Gram positive bacteria including bacteria of the genus Propionibacterium (see col. 3, lines 44-61). Gordon discloses suitable cosmetic compositions include face creams, body lotions, hand creams, foundation, anti-aging and anti-wrinkle formulations, face washes and peels, make-up removal compositions and the like (see col. 13, lines 46-61). For topical administration to the epidermis the extract or compounds may be formulated as ointments, creams or lotions, or as a transdermal patch. Ointments and creams may, for example, be formulated with an aqueous or oily base with the addition of suitable thickening and/or gelling agents. Lotions may be formulated with an aqueous or oily base and will in general also contain one or more emulsifying agents, stabilizing agents, dispersing agents, suspending agents, thickening agents, or coloring agents (see col. 12, lines 55-64). The extract is formulated in a pharmaceutical or nutraceutical composition with a pharmaceutically acceptable carrier, diluent and/or excipient (see col. 11, lines 9-14).
Regarding the extract of Acronychia acidula, Gordon teaches an extract from an Acronychia species (see col. 1, lines 31-34 and lines 43-46). Gordon further teaches that “the extract may be obtained from any part of the plant such as the fruit, the seed, the bark, the leaf, the flower, the roots, and the wood. In particular embodiment, the extract is obtained from the fruit of the plant. For example, biomass obtained from the fruit of the plant is subject to initial solvent extraction, for example with a polar solvent, for example water or an alcohol such as methanol or ethanol”; the extract is obtained from Acronychia acidula (see col. 3, lines 3-43).
Gordon teaches to further identify active antibacterial components in A. acidula, fractions correlating to the three dominant peaks were pooled separately … Active fraction 22 was determined by GC-MS to be pure material with M+ 370.5. 1 Hand 13C NMR spectra were recorded and are shown in Table 8. H and 13C NMR proved this structure to be known compound 3-(4-farnesyloxyphenyl)propionic acid (CAS No. 126269-87-2) (see col. 5, lines 1-12, and col. 8, lines 1-2, and col. 26, lines 53-67).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a composition comprising an extract of Acronychia acidula	fruit such as taught by Gordon in the method of Boyt. The ordinary artisan would have been motivated to do so is because: Gordon discloses that an extract obtained from Acronychia acidula fruit could be incorporated or used in cosmetic compositions for its anti-bacterial, anti-inflammatory, and/or antioxidant properties wherein suitable cosmetic compositions include face creams, body lotions, hand creams, anti-aging and anti-wrinkle formulations, face washes, and the like. Thus, one of ordinary skill in the art would have reasonably concluded that an Acronychia acidula extract has therapeutic applications in an anti-aging, anti-wrinkle, and/or conditions associated with bacterial infections. 
	Furthermore, regarding claims 3, 5, 12, 14, 21, and 23, although the cited references do not specifically teach an extract of Licaria vernicosa or Trigonella foenum-graecum, in determining the scope and content of the prior art, Office personnel must first obtain a thorough understanding of the invention disclosed and claimed in the application under examination by reading the specification, including the claims, to understand what  has been invented. To one of ordinary skill in the art, it is appropriate to consider the chemical moiety or pharmacophore (i.e. a part of a molecular structure that is responsible for a particular biological or pharmacological interaction that it undergoes). In other words, the question that arises is what is the chemical component’s structure that is responsible for its function (i.e. the claimed extract’s chemical structure that provides its therapeutic effect or mechanism of action). The instant specification sets forth that the extract’s chemical compound to be represented by Formula are in the form of an acid or alkylester selected from 3-(4-farnesyloxyphenyl)-propionic acid (e.g., claims 9, 18, and 26 or ¶ [0073]-[0087] of the pre-grant specification). Accordingly, this chemical compound appears to be the same shared with the prior art reference of Gordon and presumably inherent in Boyt. Said differently, although the difference between the prior art and the claims is the source from which the 3-(4-famesyloxyphenyl)-propionic acid is obtained (the same chemical compound but from different plants), but the difference does not arise to a level of non-obviousness because both the prior art and the claimed invention, as a whole (MPEP 2111.02: Effect of the Preamble), are directed to therapeutic treatment of skin conditions comprising topically administering a composition comprising 3-(4-farnesyloxyphenyl)-propionic acid as an active agent. Absent evidence of chemical differences, one of ordinary skill in the art would find the claimed invention prima facie obvious following the cited disclosures and reasonably expect both the prior art and claimed invention to have the same properties because they have the same active ingredient albeit being obtained or derived from different sources. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious (MPEP 2141.02 (I)). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gervasio as applied to claims 19, 22, and 26 above, and in view of Olsen (US 2010/0129296 A1 - previously cited).
Gervasio’s disclosure is discussed above as it pertains to a method of treating acne skin conditions comprising topically administering a composition comprising botanical extracts.
However, Gervasio does not teach: wherein the extract is a non-polar extract of Trigonella foenum-graecum leaves (claim 23).
Olsen teaches an extract obtainable from Trigonella foenum-graecum wherein the extract is useful in the manufacture of various types of compositions, such as pharmaceutical compositions, disinfectant or preservation agents. The pharmaceutical may be used for the treatment or prevention of an inflammatory disease or an infectious condition (see abstract & ¶ [0002]). The plant material may be whole plant, leaves, seeds or roots of said plant, or combinations of said plant materials (see ¶ [0018]). Olsen teaches “the extract or a composition comprising said extract is used for the treatment of acne (acne vulgaris), which a common inflammatory condition of the skin often associated with bacterial infection” (see ¶ [0066]-[0067]). 
It would have been obvious to one of ordinary skill in the art to add or combine a non-polar extract of Trigonella foenum-graecum such as taught by Olsen in the method of Gervasio. The MPEP at 2144.06 (I) states that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven”. In other words, the ordinary artisan would have been motivated to add an extract of Trigonella foenum-graecum is because Olsen suggests that the Trigonella foenum-graecum extract is used for the treatment of acne (acne vulgaris) and Gervasio is also directed to treatment of acne. Thus, an advantageous additive effect could be reasonable predicted from the combination of cited prior art references.

Conclusion
	No claims were allowed.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653